Citation Nr: 0903122	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claim of service connection for a back injury, also 
claimed as back pain.

2.  Entitlement to service connection for anxiety, to include 
as secondary to service-connected tinnitus.

3.  Entitlement to service connection for depression, to 
include as secondary to sleep problems secondary to service-
connected tinnitus.

4.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2006 and October 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The issues of entitlement to service connection for anxiety, 
depression, and sinusitis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 2002, the RO denied the appellant's claim for 
entitlement to service connection for back pain.

2.  The evidence associated with the claims file subsequent 
to the December 2002 rating decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a back injury, also claimed as back 
pain.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision denying service 
connection for back pain is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  The additional evidence presented since the December 2002 
rating decision is not new and material, and the claim for 
entitlement to service connection for a back disorder, also 
claimed as back pain, is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The RO denied service connection for back pain in December 
2002.  The rating decision noted that there were no service 
treatment records showing any back disability that would have 
caused pain. 

After the December 2002 rating decision, VA treatment records 
were added to the claims file.  In July 2005, the veteran 
complained of lower back pain after trying to pick up a heavy 
bag of wet mops at work.  The impression was lumbar strain.  
X-rays showed mild degenerative changes; no fractures or disc 
space compromise noted.  While these VA treatment records are 
new, they are not material because they do not show injury in 
service, a current diagnosis, or a connection between service 
and any current condition. 

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for a back injury, also claimed as back pain, have 
not been received, the requirements for reopening are not 
met, and the December 2002 rating decision remains final.  As 
the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in January 2006 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In addition, the notice provided in 
January 2006 addressed the specific information and evidence 
necessary to reopen the claim for service connection for a 
back injury, and adequately informed him of the specific 
basis for the prior denial of his claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (in claim to reopen a 
previously denied claim for service connection, 38 U.S.C.A. 
§ 5103(a) requires that VA issue a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim.  VA informed the claimant of the need 
to submit all pertinent evidence in her possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

The Board acknowledges that the appellant was not provided 
notice concerning the assignment of disability ratings and 
the effective date of any grant of service connection until 
July 2006.  There is no prejudice to the appellant in 
proceeding with the issuance of a final decision despite VA's 
failure to provide more timely notice, as his claim for 
service connection for a back injury is being denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a back 
injury, also claimed as back pain, is denied.


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, no VA examinations were conducted for anxiety, 
depression, or sinusitis.  VA's duty to assist includes 
providing a VA examination when the requirements of  
38 C.F.R. § 3.159(c)(4) are met.

With regard to the mental health claims, the veteran 
indicated that he suffered from "nervousness" on several 
service treatment records.

The veteran has undergone several mental health treatment 
sessions at VA facilities since 2005.  He was diagnosed with 
mood disorder and anxiety disorder.

The veteran claims that anxiety and depression are secondary 
to his service-connected tinnitus.  No medical evidence of 
record speaks to this issue.  The veteran is not competent to 
render a probative opinion on a medical matter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, a medical 
opinion should be obtained from a VA examiner.

As to sinusitis, service treatment records indicate a history 
of sinus problems.  VA treatment records show recent 
treatment for acute sinusitis.  A VA examination should be 
conducted to determine whether the veteran has a chronic 
sinus condition that has continued since service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a mental 
health VA examination.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination, and all indicated special 
studies and tests should be accomplished.  
The report of the examination must include 
all current diagnoses relating to the 
veteran's mental health.  And, for each 
diagnosis, the examiner should state a 
medical opinion as to whether it is at 
least as likely as not (i.e., probability 
of 50 percent or greater) that the 
diagnosis is the result of any disease or 
injury in service or is secondary to the 
veteran's tinnitus.  Provide a complete 
rationale for each opinion.  

2.  Schedule the veteran for a VA 
examination of his sinuses.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests should 
be accomplished.  The report of the 
examination must include all current 
diagnoses relating to the veteran's 
sinuses.  And, for each diagnosis, the 
examiner should state a medical opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosis is the result 
of any disease or injury in service.  
Provide a complete rationale for each 
opinion.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues of service 
connection for anxiety, depression, and 
sinusitis.  If the benefits are not 
granted, furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford an 
opportunity to respond before returning 
the record to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


